Title: To James Madison from the Ohio Delegation in Congress, 25 June 1809
From: Ohio Delegation in Congress
To: Madison, James


Sir,
Washington June 25 1809
Various Considerations have induced the Legislature of the State of Ohio, at its last session to pass a Resolution, of which the enclosed is a Copy, which we have recently received, and now transmit for your Consideration.
The necessity of established & known boundary Lines existing between independent-territorial Jurisdictions, and the Consequences resulting from the want of such establish’d and known Lines, are obvious, and the Difficulties incident to such Want, will continue to increase, as the Territories of Indiana-Michigan, and the State of Ohio shall increase in an approximating Population.
We are aware Sir that before these boundary Lines can be run, provision must be made by Law for that purpose, but judging that it would be necessary to obtain the Assent of those Indian Tribes over whose Lands the Lines must pass, we take the Liberty of suggesting whether it would not be expedient, to cause arrangements to be made with those Tribes, for their Assent, previous to the next meeting of Congress.

If it should be deemed expedient to extinguish the indian Title to all the Lands lying within the boundaries of the State of Ohio, a variety of Objects might be embraced in a Treaty, agreeable to that State, & beneficial to the United States.
We respectfully submit the above Observations—and are with high Consideration your Obt. Servts.
R J Meigs Jr.Stanley GriswoldJeremiah Morrow
